Motion for stay granted and the plaintiffs-respondents are stayed from taking any proceedings to enforce the judgment entered December 9, 1959 and the judgment of affirmance entered March 18, 1960, and, in addition, the 1960 annual stockholders meeting of the American Trust Company is stayed pending the hearing and determination by the Court of Appeals of the appeal taken by the defendants-appellants from the judgment of affirmance, upon the conditions specified in the order of this court. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and McNally, JJ.